DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant main argument that the prior art does not disclose wherein a standard of the first power supply method and a standard of the second power supply method are different the examiner respectfully disagrees. Applicant is reminded that all claims are interpreted using Broadest  Reasonable Interpretation (BRI). 
In BRI the words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. 
In this case a standard of a power supply method is a broad term that would include varying adjusting or changing the peculiarities of a wireless power exchange and thus a different standard is used (i.e. power up/down, different Frequency, power etc.)  and it will not only encompass just the standards defined by applicants further dependent claims  as argued in applicants remarks. If applicant believes that this is the breath and inventive novelty of the application, as suggested before applicant is invited to define said standards of power supply method  as done in claim 19 and para 0023 and 0024. 
Therefore in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US Patent Publication (U.S. 2005/0068019); hereinafter “Nakamura” in view of Ishikawa (JP 2010226836) {English translation is provided.}
Regarding claim 1 Nakamura teaches a power supply apparatus (see power transmission apparatus 1; Fig. 3) comprising: 
a communication unit (see, demodulation circuit 36, para 0078; Fig. 3) configured to communicate with an electronic device (see portable telephone 2; Fig. 3); and 
a control unit (see power transmission control IC 24 Fig. 3, para 0069 & 0079) configured to select one of a first power supply method (see small or medium, Fig. 3) and a second power supply method different from the first power supply method (see large, Fig. 3), based on a communication with the electronic device (see S6 para 0077 & 0083, Fig. 4), before starting wirelessly supplying power (see Fig. 4, S13 is prior to S6), 
wherein the control unit is configured to perform a process (see flowchart of process para 0083, Fig. 4) to wirelessly supply power to the electronic device using a power supply method (see small, medium, or large power, S6, S8, S10, S12, Fig. 4) selected from between the first power supply method (see small or medium, Fig. 3) and the second power supply method (see large, para 0083, Fig. 3) by the control unit (see power transmission control IC 24 Fig. 3, para 0069 & 0079), 
wherein the control unit performs control to re-select (see a loop back to S1 from S15 and going through the decision in S6, Fig. 4), based on a power receiving state of the electronic device (see S6 is inside the loopback from S15, para 0086, Fig. 4), after starting wirelessly supplying power (see para 0086), the first power supply method (see small or medium, Fig. 3) or the second power supply method (see large, Fig. 3).  
However, Nakamura does not explicitly disclose wherein the control unit is configured to perform a process to wirelessly supply power to the electronic device using the power supply method re-selected from between the first power supply method and the second power supply method by the control unit.
However, Ishikawa in the same field teaches wherein the control unit is configured to perform a process to wirelessly supply power to the electronic device using the power supply method re-selected from between the first power supply method and the second power supply method by the control unit wherein a standard of the first power supply method and a standard of the second power supply method are different (para 0059-0062).
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Ishikawa by having the control unit is configured to perform a process to wirelessly supply power to the electronic device using the power supply method re-selected from between the first power supply method and the second power supply method by the control unit in order to adjust power to particular threshold values as need by the system. 
Regarding claim 2 Nakamura in view of Ishikawa disclose wherein the control unit selects the first power supply method or the second power supply method according to a command from the electronic device (see "information on consumed power" from the portable telephone 2 is a request/command to the transmitter for supply a correct power level, para 0083).  
Regarding claim 3 Nakamura in view of Ishikawa disclose wherein in a case where a command to request the first power supply method is issued by the electronic device, the control unit selects the first power supply method (see information on consumed power from the portable telephone 2 is a request/command to the transmitter for supply a correct power level such as small level; para 0083-0084).  
Regarding claim 4 Nakamura in view of Ishikawa disclose wherein in a case where a command to request the second power supply method is issued by the electronic device, the control unit selects the second power supply method (see The determination process is performed in the power amount determination circuit 34 based on the information on consumed power included in the information signal demodulated in the demodulation circuit 36, signal demodulated in the demodulation circuit 36 is coming from the portable telephone 2; para 0083-0084).  
Regarding claim 5 Nakamura in view of Ishikawa disclose wherein the control unit selects one of the first power supply method or the second power supply method according to power requested by the electronic device  (see The determination process is performed in the power amount determination circuit 34 based on the information on consumed power included in the information signal demodulated in the demodulation circuit 36, signal demodulated in the demodulation circuit 36 is coming from the portable telephone 2 thus a request from the telephone 2; para 0083-0084).  
Regarding claim 6 Nakamura in view of Ishikawa disclose wherein in a case where the power requested by the electronic device is equal to or greater than a predetermined value, the control unit selects the second power supply method (see to determine small or medium or large level, thresholds must be developed between the levels; para 0084).  
Regarding claim 7 Nakamura in view of Ishikawa disclose wherein the control unit makes a comparison between a first power supply capacity of the first power supply method and a second power supply capacity of the second power supply method, and selects one of the first power supply method or the second power supply method according to a result of the comparison (see to determine small or medium or large level for sufficiently supply power to the portable telephone 2 based on the information on consumed power, comparisons must be made in order to supply the correct power level to the portable telephone 2; and para 0085 discloses “In such a way, power in accordance with the power required by the power reception equipment can be transmitted” indicates the comparison must be made for the amount of power supplied must match the power requested; para 0084).  
Regarding claim 8 Nakamura in view of Ishikawa disclose wherein in a case where the second power supply capacity is equal to or greater than the first power supply capacity, the control unit selects the second power supply method (see para 0084).  
Regarding claim 9 Nakamura in view of Ishikawa disclose wherein the control unit makes a comparison between a first received power received by the electronic device by the first power supply method and a second received power received by the electronic device by the second power supply method, and the control unit selects one of the first power supply method or the second power supply method according to a result of the comparison (see para 0084).  
Regarding claim 10 Nakamura in view of Ishikawa disclose wherein in a case where the second received power is equal to or greater than the first received power, the control unit selects the second power supply method (see para 0084).  
Regarding claim 11 Nakamura in view of Ishikawa disclose wherein the control unit selects either one of the first power supply method or the second power supply method according to whether a command to perform a particular process is input to 18the power supply apparatus (see para 0083-0084).  
Regarding claim 12 Nakamura in view of Ishikawa disclose wherein in a case where a command to perform a particular process is input to the power supply apparatus, the control unit selects the second power supply method (see para 0083-0084).  
Regarding claim 13 Nakamura in view of Ishikawa disclose wherein the particular process includes a process different from a process of performing a communication to control a wireless power supply (see Fig. 3, process for module 33 “Power Transmission Enable/Disable determination” is different from process for module 34 “Power Amount Determination”).  
Regarding claim 20, Nakamura  teaches a control method (see Fig. 3 and Fig. 4) for a computer (see intended use) having a first power supply function which is based on a first power supply method (see small or medium, Fig. 3 and S8 or S10 is one of power supply functions and methods, Fig. 4), a second power supply function which is based on a second power supply method (see large, Fig. 3 & Fig. 4, S12 is one of power supply functions and methods), and a communication unit (see Fig. 3, 36) [0076], the control method comprising:  
communicating (see para 0076) with an electronic device (see portable telephone 2, Fig. 3) via the communication unit (see demodulation circuit 36, Fig. 3); 
selecting one of the first power supply method (see S8 or S10, Fig. 4) or the second power supply method (see S12, Fig. 4), based on a communication with the electronic device (see S6 para 0077-0083, Fig. 4), after starting wirelessly supplying power (see a loop back to S1 from S15 and going through the decision in S6 , Fig. 4), 
wherein the first power supply method is different from the second power supply method (see S8 small power outputting or S10 medium power outputting are different from S12 large power outputting, Fig. 4); 
performing the process to wirelessly supply power to the electronic device using the selected power supply method selected in the selecting step (see process of supplying methods S8, S10 or S12 , Fig. 4); and 
re-selecting (see a loop back to S1 from S15 and going through the decision in S6, Fig. 4), based on a power receiving state of the electronic device (see S6 is inside the loopback from S15, para 0086, Fig. 4), after starting wirelessly supplying power (see S8, S10, or S12 are inside the loopback from S15, Fig. 4), one of the first power supply method (see small or medium, Fig. 3 & S8, S10, Fig. 4) or the second power supply method (see large, Fig. 3 & S12, Fig. 4) 
However, Nakamura does not explicitly disclose performing a process to wirelessly supply power to the electronic device using the power supply method re-selected in the re-selecting step wherein a standard of the first power supply method and a standard of the second power supply method are different.
However, Ishikawa in the same field teaches wherein performing a process to wirelessly supply power to the electronic device using the power supply method re-selected in the re-selecting step wherein a standard of the first power supply method and a standard of the second power supply method are different (para 0059-0062).
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Ishikawa by having performing a process to wirelessly supply power to the electronic device using the power supply method re-selected in the re-selecting step in order to adjust power to particular threshold values as need by the system. 
Regarding claim 21 Nakamura teaches a non-transitory computer-readable storage medium storing a program configured to control a computer to execute a process (see [0083] “process” and “determination” indicate a microprocessor is required; and [0131] the description of “the power transmission control IC 24” indicates a processor for providing processes), the computer having a first power supply function which is based on a first power supply method, and a second power supply function which is based on a second power supply method, the process comprising: 
	Communicating (see, demodulation circuit 36, para 0078; Fig. 3) with an electronic device (see portable telephone 2; Fig. 3); 
selecting the first power supply method (see small or medium, Fig. 3) or the second power supply method (see large, para 0083, Fig. 3), based on a communication with the electronic device, after starting wirelessly supplying power see a loop back to S1 from S15 and going through the decision in S6, Fig. 4), 
wherein the first power supply method is different from the second power supply method (see small, medium, or large power, S8, S10, S12, and Fig. 4); 
performing a process to wirelessly supply power to the electronic device using a power supply method selected from between the first power supply method and the second power supply method (see level of power to be transmitted S6, small S8, medium S10, or large power S12, S8, S10, S12, Fig. 4); 
re-selecting, based on a power receiving state of the electronic device (see S6 is inside the loopback from S15, para 0086, Fig. 4), after starting wirelessly supplying power, the first power supply method or the second power supply method (see small S8, medium S10, or large power S12, S8, S10, S12, Fig. 4).
However, Nakamura does not explicitly disclose performing a process to wirelessly supply power to the electronic device using the power supply method re-selected in the re-selecting step wherein a standard of the first power supply method and a standard of the second power supply method are different.
However, Ishikawa in the same field teaches wherein performing a process to wirelessly supply power to the electronic device using the power supply method re-selected in the re-selecting step  wherein a standard of the first power supply method and a standard of the second power supply method are different (para 0059-0062).
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Ishikawa by having performing a process to wirelessly supply power to the electronic device using the power supply method re-selected in the re-selecting step in order to adjust power to particular threshold values as need by the system. 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Ishikawa in view of Park (U.S. 2012/0268238). 
Regarding claim 14 Nakamura in view of Ishikawa disclose wherein in a case where an increase occurs in the power requested by the electronic device. 
However, The combination fails to teach the control unit performs control to again select one of the first power supply method and the second power supply method. 
Park in the same filed teaches the control unit performs control to again select the first power supply method and the second power supply method. (para 0134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Park by having control unit performs control to again select one of the first power supply method and the second power supply method in order to increase power to the charging devices and power distribution.  
Regarding claim 15 Nakamura in view of Ishikawa disclose wherein in a case where a reduction occurs in the power received by the electronic device from the power supply apparatus, the control unit performs control to again select the first power supply method and the second power supply method.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Park by having in the power received by the electronic device from the power supply apparatus, the control unit performs control to again select one of the first power supply method and the second power supply method in order to vary power to the charging devices. 
Regarding claim 16 Nakamura in view of Ishikawa disclose the power supply apparatus according to claim 1, Yet does not disclose wherein the communication unit communicates with the electronic device based on a near field communication (see NFC) standard. 
Park in the field of wireless power system teaches wherein the communication unit communicates with the electronic device based on a near field communication (see NFC) standard (see para 0146).
Nakamura and Park are in the field of wireless power system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Park by having the communication unit communicates with the electronic device based on a near field communication (see NFC) standard in order to allow users to exchange digital content, data, and connect electronic devices in a non-contact while using a well-known communication protocol.  
Regarding claim 18 Nakamura in view of Ishikawa disclose the power supply apparatus according to claim 1, Yet does not disclose wherein the first power supply method is a method of wirelessly supplying power using magnetic resonance, and the second power supply method is a method of wirelessly supplying power using electromagnetic induction.   
Park in the field of wireless power system teaches wherein the first power supply method is a method of wirelessly supplying power using magnetic resonance (see 120 magnetic resonance type of transferring power, para 0060, Fig. 9), and the second power supply method is a method of wirelessly supplying power using electromagnetic induction (see 110 electromagnetic induction, para 0060, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura in view of Ishikawa with the teachings of Park by having wherein the first power supply method is a method of wirelessly supplying power using magnetic resonance, and the second power supply method is a method of wirelessly supplying power using electromagnetic induction in order to allow changing of different devices regardless of the charging protocol needs of the target device regardless of the power method used magnetic resonance or electromagnetic induction. 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Ishikawa in view of Endo (U.S. 2014/0035521).
Regarding claim 17, Nakamura in view of Ishikawa disclose the power supply apparatus according to claim 1 yet, does not disclose wherein the first power supply method is a method of wirelessly supplying power using a first frequency, and the second power supply method is a method of wirelessly supplying power using a second frequency different from the first frequency.  
Endo in the field of wireless charging teaches the first power supply method is a method of wirelessly supplying power using a first frequency (see NFC…13.56 MH, 001 & 0011) and the second power supply method is a method of wirelessly supplying power using a second frequency different from the first frequency (see Qi standard… 100 KHz to 200 KHz, para 0010 & 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Endo by having the first power supply method is a method of wirelessly supplying power using a first frequency, and the second power supply method is a method of wirelessly supplying power using a second frequency different from the first frequency in order to provide complementary systems that improve power transfer by allowing a wider range of devices to be powered at different frequencies without being limited by one of the two precise power supply method frequencies (i.e. first or second frequencies).  
Regarding claim 19, Nakamura in view of Ishikawa disclose the power supply apparatus according to claim 1, yet does not disclose wherein the first power supply method is a method of wirelessly supplying power according to a near field communication standard (see NFC…13.56 MH, 0010 & 0011), and the second power supply method is a method of wirelessly supplying power according to a Qi standard (see Qi standard… 100 KHz to 200 KHz, para 0010 & 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Endo by having wherein the first power supply method is a method of wirelessly supplying power according to a near field communication standard and the second power supply method is a method of wirelessly supplying power according to a Qi standard in order to provide complementary systems that improve power transfer by allowing a wider range of devices to be powered using different standard protocols, allowing a wider range of devices to be powered using different standard protocols without being limited by to the individual disadvantages associated with a given standard protocol (i.e. NFC standard or Qi standard).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        February 12, 2022